Lowe, J.
*251. Promisory Note: liquidated damages. *24We are of opinion that the court erred in its conclusion upon the facts found, and has failed to give effect *25to contract, according to tbe real intent of tbe parties. In tbe contract for tbe delivery of COrn, and as a part thereof, tbe parties bave thought proper to estimate or fix tbe value of tbe same in money, showing thereby, not only tbe amount of tbe defendants’ indebtedness, but what must be taken as stipulated, or stated damages, in tbe event there should be a failure to deliver tbe amount of corn specified. In arriving at tbe true intention of tbe parties, we must look at tbe subject matter of tbe contract, and tbe language employed. In casting about for an object in valuing tbe corn to be delivered, it is difficult to imagine any, unless it is that tbe parties meant to state tbe amount in gross to be paid for tbe non-performance of tbe agreement. At all events, tbe measure of damages, according to the intent of tbe parties, as expressed by tbe words of tbe instrument, is not tbe value of tbe article called for by the contract at tbe date of payment, but tbe amount specified and fixed upon tbe face of tbe instrument as a part of the contract.
As we interpret tbe contract, tbe decision below must be reversed, and tbe cause remanded, that a judgment may be rendered in accordance with this opinion, tbe costs in this court to be paid by tbe appellee.
Eeversed.